          Case 1:16-cv-00221-CKK Document 36 Filed 08/19/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AMERICAN CIVIL LIBERTIES                      )
UNION, et al.,                                )
                                              )
        Plaintiffs,                           )
                                              )
        v.                                    )
                                              )               Case No. 1:16-cv-221 (CKK)
UNITED STATES DEPARTMENT                      )
OF HOMELAND SECURITY, et al.,                 )
                                              )
       Defendants.                            )
                                              )
                           FIFTEENTH JOINT STATUS REPORT
       The parties to this Freedom of Information Act (“FOIA”) matter respectfully submit this

Fifteenth Joint Status Report in response to the Court’s October 18, 2018 Minute Order.

                                         BACKGROUND

       This lawsuit arises out of a FOIA Request (the “Request”) dated May 13, 2015 for

records concerning the government’s Countering Violent Extremism (“CVE”) programs. 1 On

May 21, 2019, the parties filed their fourteenth joint status report, informing the Court of the

status of Defendants’ responses to Plaintiffs’ FOIA Request. ECF No. 35. This Court’s October

18, 2018 Minute Order directs the parties to file a joint status report every ninety days.

                                       UPDATED STATUS

       The parties continue to confer regarding Defendants’ responses to Plaintiffs’ Request.




1
  Plaintiffs’ FOIA claims against Defendant Department of Education pertain only to a FOIA
request dated October 15, 2015 concerning CVE.



                                                  1
          Case 1:16-cv-00221-CKK Document 36 Filed 08/19/19 Page 2 of 3



Defendants state the following regarding their production of responsive, non-exempt records: 2

        Department of Homeland Security. Pursuant to the December 21, 2016 Joint Status

Report, the Department of Homeland Security (“DHS”) Privacy Office made interim productions

on May 29, 2019, 3 June 28, 2019, and July 29, 2019. The DHS Privacy Office will continue its

processing and release of records in accordance with the December 21, 2016 Joint Status Report.

        Pursuant to the March 20, 2017 Joint Status Report, the Cybersecurity & Infrastructure

Security Agency (“CISA”) at DHS, formerly known as the National Protection and Programs

Directorate, made interim productions on May 31, 2019, July 2, 2019, 4 and July 31, 2019. CISA

will continue its processing and release of records in accordance with the March 20, 2017 Joint

Status Report.

        The Office of Intelligence & Analysis at DHS made a production on July 11, 2019 of

material referred to it for direct response to Plaintiffs.

        Department of State. Pursuant to the February 22, 2019 Joint Status Report, the

Department of State (“State”) made interim productions on May 30, 2019, June 28, 2019, and

July 31, 2019. The parties have agreed to modify the February 22, 2019 processing and

production schedule such that State will make an interim production on or before August 31,

2019 if that month’s processed material is responsive and non-exempt, and State expects to make

a final production of responsive, non-exempt material that it collected from its search on or

before September 30, 2019.




2
  Plaintiffs do not concede that the searches Defendants have conducted to this point are
adequate or that the material Defendants have withheld in part or in full is properly subject to
exemption.
3
  On June 3, 2019, the DHS Privacy Office supplemented that production.
4
  The parties agreed to extend DHS CISA’s response date for its June processing to July 2, 2019.



                                                    2
          Case 1:16-cv-00221-CKK Document 36 Filed 08/19/19 Page 3 of 3



        Department of Justice. The Federal Bureau of Investigation made a production on July

22, 2019 of material referred to it for direct response to Plaintiffs.

        Office of the Director of National Intelligence. The Office of the Director of National

Intelligence made a production on June 6, 2019 of material referred to it for direct response to

Plaintiffs.

        Because this Court ordered the parties to file an additional joint status report every 90

days, see October 18, 2018 Minute Order, the parties anticipate filing another joint status report

no later than November 18, 2019, see Fed. R. Civ. P. 6(a)(1)(C).

Dated: August 19, 2019                          Respectfully submitted,

/s/ Hugh Handeyside                                    JOSEPH H. HUNT
Hina Shamsi                                            Assistant Attorney General
Hugh Handeyside
American Civil Liberties Union Foundation              MARCIA BERMAN
125 Broad Street, 18th Floor                           Assistant Branch Director
New York, NY 10004                                     Federal Programs Branch
Phone: (212) 284-7321
Fax: (212) 549-2654                            /s/ Kevin M. Snell
E-mail: hshamsi@aclu.org                       KEVIN M. SNELL
hhandeyside@aclu.org                           Trial Attorney
                                               United States Department of Justice
Arthur B. Spitzer                              Civil Division, Federal Programs Branch
American Civil Liberties Union of the Nation’s 1100 L Street N.W.
Capital                                        Washington, D.C. 20530
4301 Connecticut Avenue NW, Suite 434          Phone: (202) 305-0924
Washington, D.C. 20008                         Fax: (202) 616-8470
Phone: (202) 457-0800                          E-mail: Kevin.Snell@usdoj.gov
Fax: (202) 457-0805
artspitzer@aclu-nca.org                        Attorneys for Defendants

Attorneys for Plaintiffs




                                                   3
